 


109 HR 2416 IH: Fairness in Veterans Education Act of 2005
U.S. House of Representatives
2005-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2416 
IN THE HOUSE OF REPRESENTATIVES 
 
May 17, 2005 
Mr. Snyder (for himself and Mr. Boozman) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title 38, United States Code, to eliminate reductions of basic pay for eligibility for basic educational assistance for veterans under the Montgomery GI Bill. 
 
 
1.Short title This Act may be cited as the Fairness in Veterans Education Act of 2005. 
2.Elimination of reductions of basic pay 
(a)RepealsSections 3011(b) and 3012(c) of title 38, United States Code, are each amended by adding at the end the following new sentence: This subsection shall cease to have effect beginning on the first day of the first month that begins after the date of the enactment of the Fairness in Veterans Education Act of 2005.. 
(b)Termination of reductions in progressAny reduction in the basic pay of an individual referred to in section 3011(b) of title 38, United States Code, by reason of such section 3011(b), or of any individual referred to in section 3012(c) of such title by reason of such section 3012(c), as of the date of the enactment of this Act shall cease commencing with the first month beginning after such date, and any obligation of such individual under such section 3011(b) or 3012(c), as the case may be, as of the day before such date shall be deemed to be fully satisfied as of such date. 
(c)Conforming amendmentSection 3034(e)(1) of title 38, United States Code, is amended in the second sentence by striking as soon as practicable and all that follows through such additional times and inserting at such times. 
 
